DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Response to Amendment
	This final Office action is in response to the amendment filed 4 December 2020.  Claims 15-31 are pending.  Claims 1-14 are cancelled.  All objections and rejections not repeated below are cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-31 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kodavalla et al. [US 20070005664 A1] (hereinafter “Kodavalla”).
Independent Claims:
Per claim 16, Kodavalla teaches a method of recording a transaction requiring one or more updates in a page oriented non-volatile memory (see paragraph [0023] for removable/non-removable, volatile/nonvolatile computer storage media; see paragraph [0035] for updating and writing pages to a disk), comprising the following steps for each said update:
identifying one or more pages that need to be modified for implementing the update, each of the identified one or more pages having a corresponding index (see paragraph [0035] for determining whether a page to be updated already has its corresponding pre-image added to the log; see paragraph [0037] for log sequence number corresponding to the page to be updated);
determining whether one or more of the identified one or more pages are replicated in one or more non-volatile buffers (see paragraph [0035] for determining whether a page to be updated already has its corresponding pre-image added to the log; see paragraph [0060] for using the log to reconstruct the pre-image after a crash, implying the log is nonvolatile);
replicating only ones of the identified one or more pages that are not already replicated in the one or more non-volatile buffers (see paragraph [0035], the pre-image of the page to be updated is added to the log only if it is not already present);

discarding the replicated pages in the one or more non-volatile buffers once the transaction has completed (see paragraph [0047], the pre-image LSN for a page flushed to disk is set to zero so that another log record will be created when the page is later updated, implying that the previous log record will be replaced or discarded), or restoring the contents of the identified one or more pages from the contents of the replicated pages in the one or more non-volatile buffers if the transaction terminates without completing (see paragraphs [0048] and [0054]-[0060] for reconstructing the page using the log for crash recovery).
Per claim 24, the claim is a device for performing the method of claim 16. As such the instant claim is rejected on the same ground as claim 16 (see Kodavalla, paragraphs [0018]-[0020] for processors).
Dependent Claims:
Per claim 15, Kodavalla further teaches the page oriented non-volatile memory is a flash memory (see paragraphs [0021] and [0023], the computer storage media used in the exemplary operating environment includes flash memory).
Per claim 17, Kodavalla further teaches said step of determining is implemented by searching the identified one or more pages with the corresponding index of each of the one or more identified pages in the one or more non-volatile buffers (see paragraph [0037] for searching by using “pre-image LSN”).
Per claim 18, Kodavalla further teaches said step of replicating comprises copying the contents of each of the one or more identified pages and its index in the one or more non-volatile buffers and storing a validity information of the identified page as valid (see paragraphs [0035]-[0037], a log entry comprises the pre-image and the pre-image LSN; also see paragraph [0048], there must be an indication of validity if it can be determined that a page is valid after a crash).
Per claim 19, Kodavalla further teaches said index comprises an address of said one or more identified pages (see paragraph [0037] for pre-image LSN), and validity information representing a state of an operation being performed on said one or more identified pages (see paragraphs [0008] and [0048], validity indicates whether a page is torn).
Per claim 20, Kodavalla further teaches said step of modifying comprises copying original contents of each of the one or more identified pages to a read-write buffer (see paragraph [0035], the pre-image and the change are added to the log), erasing the identified page (see paragraphs [0054]-[0060], when the page is reconstructed the data currently in the page is erased/overwritten), modifying the contents in the read-write buffer in accordance with transaction update parameters (see paragraph [0035], the pre-image and the change are added to the log), and writing the modified contents to the identified page (see paragraph [0060], reconstructing the page with the log).
Per claim 21, Kodavalla further teaches said step of discarding comprises erasing all invalid page replicates with invalid validity information (see paragraph [0047] for setting the pre-image LSN for a page as zero).
Per claim 22, Kodavalla further teaches said step of restoring is implemented on the basis of validity information representing an active state of an operation in progress on said one or more identified pages (see paragraphs [0048] and [0054]-[0060] for reconstructing the page based on whether a page is torn).
Per claim 23, Kodavalla further teaches in the event of an interruption caused by tearing, the transaction is rolled back at a next power-up by restoring each of the one or more identified pages that have validity information of valid (see paragraphs [0048] and [0054]-[0060] for reconstructing the page after a restart after a crash, but determining whether a page is torn or valid).
	Per claim 25, the claim is a device for performing the method of claim 17. As such the instant claim is rejected on the same ground as claim 17.
	Per claim 26, the claim is a device for performing the method of claim 18. As such the instant claim is rejected on the same ground as claim 18.
	Per claim 27, the claim is a device for performing the method of claim 19. As such the instant claim is rejected on the same ground as claim 19.
	Per claim 28, the claim is a device for performing the method of claim 20. As such the instant claim is rejected on the same ground as claim 20.
	Per claim 29, the claim is a device for performing the method of claim 21. As such the instant claim is rejected on the same ground as claim 21.
	Per claim 30, the claim is a device for performing the method of claim 22. As such the instant claim is rejected on the same ground as claim 22.
	Per claim 31, the claim is a device for performing the method of claim 23. As such the instant claim is rejected on the same ground as claim 23.
Response to Arguments
	 Applicant’s arguments filed on 4 December 2020 regarding claims 15-31 have been considered but are moot in view of the new grounds of rejection set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHAWN X GU/
Primary Examiner
Art Unit 2138

18 March 2021